J-S34021-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                          Appellee

                    v.

CHRISTINA M. RAMER

                          Appellant                   No. 2114 MDA 2015


      Appeal from the Judgment of Sentence Entered August 27, 2015
         In the Court of Common Pleas of the 17th Judicial District
                           Snyder County Branch
             Criminal Division at No: CP-55-SA-0000021-2015


BEFORE: PANELLA, STABILE, and JENKINS, JJ.

MEMORANDUM BY STABILE, J.:                             FILED JUNE 22, 2016

      Appellant Christina M. Ramer pro se appeals from the August 27, 2015

judgment of sentence entered in the Court of Common Pleas of the 17th

Judicial District, Snyder County Branch (“trial court”), following her summary

conviction for disorderly conduct under Section 5503(a)(1) of the Crimes

Code, 18 Pa.C.S.A. § 5503(a)(1). Upon review, we affirm.

      The   facts   and   procedural   history   underlying   this   appeal   are

undisputed. Briefly, Appellant was charged with the foregoing offense after

it was alleged that she loudly stated to two individuals at China House

Restaurant that “[i]f I see you out on the street I will fuck you up. I know

where you live.”    Appellant pleaded guilty before a magistrate and was

sentenced to pay a $125.00 fine. Appellant timely filed a summary appeal

for a trial de novo. See Commonwealth. v. Toner, 663 A.2d 202, 205 (Pa.
J-S34021-16



Super. 1995) (noting that a defendant may file an appeal for a trial de novo

after pleading guilty to a summary offense); see also Pa.R.Crim.P. 462(a).

On August 27, 2015, the trial court held a trial de novo, at the conclusion of

which it found Appellant guilty of disorderly conduct and sentenced her to

pay a fine of $125.00.         Appellant pro se timely appealed to this Court.

Following Appellant’s filing of a Pa.R.A.P. 1925(b) statement of errors

complained of on appeal, the trial court issued a Pa.R.A.P. 1925(a) opinion. 1

       As a prefatory matter, although this Court is willing to construe

liberally materials filed by a pro se litigant, pro se status generally confers

no special benefit upon an appellant. Commonwealth v. Lyons, 833 A.2d
245, 251-52 (Pa. Super. 2003), appeal denied, 879 A.2d 782 (Pa. 2005).

Here, Appellant has failed to comply in any meaningful way with the Rules of

Appellate Procedure, especially as they relate to briefing.     In addition to

Appellant’s many briefing deficiencies, we must point out that her brief does
____________________________________________


1
  The trial court noted in its Rule 1925(a) opinion that Appellant “has taken
no steps to order a transcript” of the hearing and as a consequence, the trial
court was “proceeding on the basis of [its] memory of the proceedings and
[its] hearing notes. Trial Court Opinion, 11/24/15, at 1 n.1. Thus, to the
extent Appellant here raises any issues that would require us to review the
trial transcript, such issues are waived. See Commonwealth v. Preston,
904 A.2d 1, 7 (Pa. Super. 2006) (“Our law is unequivocal that the
responsibility rests upon the appellant to ensure that the record certified on
appeal is complete in the sense that it contains all of the materials necessary
for the reviewing court to perform its duty.”), appeal denied, 916 A.2d 632
(Pa. 2007); see also Commonwealth v. O’Black, 897 A.2d 1234, 1240
(Pa. Super. 2006) (noting that we cannot review claims raised on appeal
meaningfully unless we are provided with a full and complete certified
record).



                                           -2-
J-S34021-16



not contain a statement of jurisdiction (Pa.R.A.P. 2114), order or other

determinations in question (Pa.R.A.P. 2115), statement of questions

involved (Pa.R.A.P. 2116), statement of the case (Pa.R.A.P. 2117), summary

of the argument (Pa.R.A.P. 2118), or argument (Pa.R.A.P. 2118).          To the

extent we are able to discern an argument in her brief, Appellant appears to

argue only that the trial court erred in failing to appoint counsel to represent

her on the de novo appeal and, as a result, her due process rights under the

6th and 14th Amendments to the United States Constitution were violated.

The argument, however, is not developed and is devoid of any legal

authority.   Accordingly, it is waived.   Indeed, it is settled that where an

appellate brief fails to provide any discussion of a claim with citation to

relevant authority or fails to develop the issue in any other meaningful

fashion capable of review, that claim is waived.          Commonwealth v.

Antidormi, 84 A.3d 736, 754 (Pa. Super. 2014); see Pa.R.A.P. 2119(a)

(providing that each point treated in an argument must be “followed by such

discussion and citation of authorities as are deemed pertinent”).

      Even if Appellant’s claim were not waived, she still would not be

entitled to relief.   Here, as the trial court aptly noted, Appellant was not

entitled to appointment of counsel on her trial de novo for the summary

offense of disorderly conduct because she was not at risk for imprisonment.

See Pa.R.Crim.P. 122(a)(1) (“Counsel shall be appointed . . . in all summary

cases, for all defendants who are without financial resources or who are




                                      -3-
J-S34021-16



otherwise unable to employ counsel when there is a likelihood that

imprisonment will be imposed.”).

     Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/22/2016




                                   -4-